DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments dated 12/24/2020, none of the claims were amended, none were cancelled, and claim 35 was newly introduced. Accordingly claims 20-35 are currently pending in the application.
Allowable Subject Matter
Claims 20-35 are allowed over prior art of record.
Most relevant prior art of record is Risberg et al. (US 20150030165 A1) hereinafter Risberg.
Regarding claim 20, Risberg teaches A method of pre-processing audio for playback (“FIG. 7b shows a non-limiting example of a method 712 for enhancing audio in a consumer electronics device.” in ¶[0135]) through a greeting card (“By consumer electronics device (CED) is meant a cellular phone (e.g. a smartphone, … a greeting card,),” in ¶[0046]) having at least one speaker (540 or 560 in Fig. 5) and an audio control circuit (“the CED may include a separate audio input/programming port accessible to the test chamber or programmer to deliver the audio test signals and/or final audio parameters to the CED during the manufacturing process.” in ¶[0102]), comprising: measuring an audio response from the at least one speaker (“the audio testing component 110 may produce audio data 115 for use by the AES parameter generator 160, for contribution and/or comparison to the master design record 120, etc. The audio testing component 110 may be implemented as part of a tuning rig 900 in accordance with the present disclosure.  Thus the audio testing component 110 may be implemented in code and/or hardware for carrying out the steps of determining parameters 704, 802 and/or the step of analyzing the CED 714 in accordance with the present disclosure.” in ¶[0060]);; Risberg further teaches comparing the analyzed audio response with an original audio file (“The test dataset may then be compared with 
Risberg does not specifically disclose the method further comprising analyzing the measured audio response with one or more device parameters related to playback from the greeting card, and generating tuning coefficients for input to the audio control circuit to apply to the original audio file to correct for audio playback deficiencies associated with the one or more device parameters.
The following is the reason for allowance of claim 20:
Risberg alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises analyzing the measured audio response with one or more device parameters related to playback from the greeting card, and generating tuning coefficients for input to the audio control circuit to apply to the original audio file to correct for audio playback deficiencies associated with the one or more device parameters,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 22-26, and 35, claims are allowed for their dependency on allowed claim 20.
Regarding claim 27, Risberg teaches A method of pre-processing audio for playback (“FIG. 7b shows a non-limiting example of a method 712 for enhancing audio in a consumer electronics device.” in ¶[0135]) through an audio greeting card (“By consumer electronics device (CED) is meant a cellular phone (e.g. a smartphone, … a greeting card)” in ¶[0046]) having at a speaker array of two or more speakers (540 or 560 in Fig. 5) and an audio control circuit comprising (“the CED may include a separate audio input/programming port accessible to the test chamber or programmer to deliver the audio test signals and/or final audio parameters to the CED during the manufacturing process.” in ¶[0102]), Risberg does not specifically disclose the method further comprising defining one or more device parameters associated with the greeting card; measuring an audio response from the greeting card 
The following is the reason for allowance of claim 27
Risberg alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises defining one or more device parameters associated with the greeting card; measuring an audio response from the greeting card when playing an original audio file; deriving correction gains to correct magnitude response characteristics of the audio response; deriving compressor threshold values to minimize level distortion of the audio response; deriving a virtualization transfer function from the one or more device parameters; and applying the correction gains, compressor threshold values, and the virtualization transfer function to generate an output audio file, therefore claim 27 is allowed for the limitations above in combination with all the other limitations of claim 27.
Regarding claims 28 and 29, claims are allowed for their dependency on allowed claim 27.
Regarding claim 30, claim is allowed for being the device performing at least the same functions and comprising at least the same elements comprised in the method of allowed claim 27 (see reasons for allowance of claim 27 above).
Regarding claims 31-34, claims are allowed for their dependency on allowed claim 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654